GLD-057                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4124
                                      ___________

                        IN RE: CLIFTON THOMPSON BEY,
                                                  Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 10-cv-00975)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  December 2, 2010

            Before: AMBRO, CHAGARES and NYGAARD, Circuit Judges

                           (Opinion filed: December 15, 2010)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       On May 6, 2010, petitioner Clifton Thompson Bey, a federal prisoner proceeding

pro se, petitioned the United States District Court for the Middle District of Pennsylvania

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, challenging a disciplinary

proceeding that resulted in, inter alia, the disallowance of 27 days good conduct time and

the forfeiture of 36 days non-vested good conduct time. On May 21, 2010, the District

Court granted Thompson Bey’s motions for leave to proceed in forma pauperis and to
amend the petition, and issued an order directing respondent to show cause within 21

days as to why Thompson Bey’s habeas petition should not be granted. Respondent

complied by filing a timely response. Thompson Bey’s traverse followed on June 30,

2010, and his § 2241 petition is ripe for disposition. With no action having been taken on

his petition, Thompson Bey filed a motion to expedite on September 30, 2010. That

motion remains pending at this time. On October 25, 2010, Thompson Bey petitioned

this Court for a writ of mandamus, requesting an order compelling the District Court to

act upon his habeas petition.

       Mandamus is a drastic remedy available only in extraordinary cases, see In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005), as the petitioner must

demonstrate that he has “no other adequate means” to obtain the relief desired and a

“clear and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996). Although a District Court has discretion over the management of its

docket, see In re Fine Paper Antitrust Litig., 685 F.2d 810, 817-18 (3d Cir. 1982), a

federal appellate court “may issue a writ of mandamus on the ground that [the District

Court’s] undue delay is tantamount to a failure to exercise jurisdiction.” Madden, 102

F.3d at 79.

       We recognize that more than five months have elapsed since the time Thompson

Bey’s habeas petition became ripe for disposition. We further note that Thompson Bey’s

projected release date -- via good conduct time -- is currently set for March 7, 2011, and

that his petition, if successful, would entitle him to an earlier release. As in Madden,

where we described a delay of nearly five months in acting on a petition for a writ of

                                              2
habeas corpus as “of concern,” 102 F.3d at 79, a delay of this length is somewhat

troubling in the instant case. Thus, there is some cause for concern here. However, the

delay does not warrant mandamus relief and we are confident that the District Court will

rule on Thompson Bey’s pending § 2241 petition without undue delay. The petition for a

writ of mandamus is therefore denied, but without prejudice to Thompson Bey’s filing a

new petition for a writ of mandamus should the District Court fail to act expeditiously in

this matter.




                                             3